Citation Nr: 1015813	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including as due to herbicide exposure, and/or 
mustard gas/lewisite exposure.  

2.  Entitlement to service connection for a heart disorder, 
including as due to herbicide exposure, and/or mustard 
gas/lewisite exposure.  

3.  Entitlement to service connection for hypertension, 
including as due to herbicide exposure, and/or mustard 
gas/lewisite exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



44258
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to 
December 1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

This case has previously come before the Board.  In February 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in January 2008.  A transcript of the hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for the 
claimed disorders on appeal, to include as a result of 
exposure to herbicides, and/or mustard gas/lewisite during 
service.  The Board notes that in February 2008, the Board 
granted service connection for diabetes mellitus, type, based 
on a finding that there was sufficient evidence to imply that 
the appellant was at least in the vicinity of Agent Orange 
herbicide, noting that the appellant was stationed on 
Johnston Island and that there were at least residuals of 
Agent Orange of Johnston Island and/or Agent Orange was 
stored on the island, tending to establish that the appellant 
was exposed to herbicide agents while serving on Johnston 
Island.  

The Board remanded the remaining claims and requested that an 
opinion be obtained as to, "whether it is at least as likely 
as not (50 percent or greater likelihood) that any identified 
respiratory/lung disorder is related to service, including 
exposure to nerve gas and/or any in-service manifestations, 
such as wheezing."  In that regard, the September 2009 VA 
opinion states:

The veteran's noted obstructive pattern, 
mild impairment on the Pulmonary Function 
Testing is not sufficient evidence for 
this examiner to state that the 
obstructive finding is related to his 
exposure to nerve gas and/or inservice 
manifestation or exposure without 
resulting to mere sp[e]culation.  It is 
significant in that the veteran has never 
been a smoker or had any exposure to job 
that entailed such exposure.  

An opinion expressed in terms of the percentage likelihood 
that any identified respiratory/lung disorder is related to 
service was not provided, and the examiner did not provide a 
sufficient reason as to why an opinion in that regard could 
not be provided without resorting to speculation.  Once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

In addition, the February 2008 remand requested that the AOJ 
contact the service department and any other appropriate 
authority for the purpose of obtaining additional information 
on the operation of Red Hat on Johnston Island, and 
specifically requested that the AOJ ask the service 
department to identify the types of nerve gas, including, if 
appropriate, sulfur mustard, nitrogen, Lewisite, and/or 
nitrogen mustard, stored at Johnston Island between June 1975 
and July 1976.  It was further requested that the AOJ make a 
determination as to whether the appellant had exposure to any 
of the above and if so, identify the type of exposure, e.g., 
full body exposure.  

In that regard, in response to a May 2008 Personnel 
Information Exchange System (PIES) request, no records of 
exposure to herbicides were noted.  No response/additional 
information as to the operation of Red Hat on Johnston Island 
was provided/associated with the claims file, and the January 
2010 supplemental statement of the case is absent an AOJ 
determination as to whether the appellant had exposure to any 
of the types of nerve gas noted above, and if so, the type of 
exposure, e.g., full body exposure.  The United States Court 
of Appeals for Veterans Claims (Court) has held "that a 
remand by this Court or the Board confers on the Veteran or 
other claimant, as a matter of law, a right to compliance 
with the remand orders."  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Consequently, the Board finds it necessary 
to remand these claims to obtain compliance with the February 
2008 Board remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the September 2009 VA examiner, if 
available; otherwise, another VA examiner.  
The examiner's attention should be 
directed to this remand, as well as the 
Board's February 2008 remand.  The AOJ 
should request that the VA examiner 
express the opinion in terms of whether it 
is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that any identified 
respiratory disorder is related to 
service, including exposure to nerve gas 
and/or any in-service manifestations, such 
as wheezing.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  The AOJ should contact the service 
department and any other appropriate 
authority for the purpose of obtaining 
additional information on the operation of 
Red Hat on Johnston Island, and 
specifically ask the service department to 
identify the types of nerve gas, 
including, if appropriate, sulfur mustard, 
nitrogen, Lewisite, and/or nitrogen 
mustard, stored at Johnston Island between 
June 1975 and July 1976.  The response 
from the service department must be 
documented in the claims file, as well as 
an AOJ determination as to whether the 
appellant had exposure to any of the above 
and if so, identify the type of exposure, 
e.g., full body exposure.  

3.  In light of the above, the AOJ should 
readjudicate the claims.  All action 
taken, to include identification of 
sources contacted and efforts made in 
association with the development on remand 
should be documented in the claims file, 
the AOJ should review any opinion obtained 
for adequacy and if further action in that 
regard is necessary, such should be 
accomplished prior to returning the claims 
file to the Board.  If any of the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


